DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/22 has been entered.

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the supporting member is deformable, from a first shape in which the end surfaces of the plurality of block members are in contact with each other, into a second shape in which the end surfaces of the plurality of block members are separated from each other and the supporting member is curved in a direction so that the first surface of the elastic member is at an outer side, the elastic member includes a first region whose deformation is restricted by 
Regarding independent claim 2, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations wherein the supporting member is deformable, from a first shape in which the end surfaces of the plurality of block members are in contact with each other, into a second shape in which the end surfaces of the plurality of block members are separated from each other and the supporting member is curved in a direction so that the first surface of the elastic member is at an outer side, and the elastic member includes: a first region whose deformation is restricted by being fixed to the bottom surface of the block member; and a second region that is in contact with the bottom surface of the block member in the first shape and is separated from the bottom surface of the block member in the second shape.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 7, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the supporting member is deformable, from a first shape in which the end surfaces of the plurality of block members are in contact with each other, into a second shape in which the end surfaces of the plurality of block members are separated from each other and the supporting member is curved in a direction so that the first surface of the elastic member is at an outer side, the elastic member includes a plurality of fixed regions whose deformation is-6-Preliminary Amendment Attorney Docket No. 59-305-0005restricted by being fixed to the bottom surface of the block member and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847